      Case 1:19-cr-02032-SMJ      ECF No. 236    filed 11/06/20   PageID.2581 Page 1 of 5



1    William D. Hyslop
     United States Attorney
2    Eastern District of Washington
     Thomas J. Hanlon
3    Assistant U.S. Attorney
     Richard C. Burson
4    Assistant United States Attorney
     402 E. Yakima Ave., Ste. 210
5    Yakima, WA 98901-2760
6                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
7

8    UNITED STATES OF AMERICA,                  )   NO. 1:19-CR-02032-SMJ
                                                )
9                 Plaintiff,                    )   MOTION FOR DISCOVERY
                                                )   PROTECTIVE ORDER
10      v.                                      )
                                                )
11   JAMES DEAN CLOUD and                       )   Note for Hearing
     DONOVAN QUINN CARTER                       )   November 6, 2020 at 6:30 p.m.
12   CLOUD,                                     )   Without Oral Argument
                                                )
13                Defendants.                   )
                                                )
14                                              )
15           Plaintiff, United States of America, by and through William D. Hyslop, United
16   States Attorney for the Eastern District of Washington, and Thomas J. Hanlon and
17   Richard C. Burson, Assistant United States Attorneys, pursuant to Rule 16(d)(1) of the
18   Federal Rules of Criminal Procedure, moves for a Protective Order for appropriate
19   protections against dissemination of the discovery materials, and the sensitive
20   information contained therein, disclosed in the above-captioned matter.
21           Pursuant to this Court’s order, the parties were ordered to confer and provide the
22   Court with an agreed proposed protection order. ECF No. 230. Counsel for the above-
23   referenced defendants, specifically Lorinda Meyer Youngcourt, and and Mark A.
24   Larranaga (hereinafter “Defense Counsel”), have conferred and are unable to agree upon
25   an agreed proposed order.
26           Here, the main dispute is in regards to the timing in which the protected
27   information may be shared with the defendants. Here, defense counsel seeks to share the
28   completely unredacted discovery with their clients upon receipt. The United States seeks

                                                -1-
                                Motion for Discovery Protective Order
      Case 1:19-cr-02032-SMJ     ECF No. 236       filed 11/06/20   PageID.2582 Page 2 of 5



1    an order prohibiting the sharing of such information with the defendants until two weeks
2    prior to trial.
3           The information addressed by this motion involves sensitive personal information
4    and identifiers contained in the discovery in this case. Such information (hereinafter
5    “Protected Information”) may include, for example, names of alleged victims, names of
6    potential witnesses, social security numbers, driver’s license and identification
7    information, dates of birth, addresses, phone numbers, e-mail addresses, photographs, e-
8    mail addresses, and additional sensitive personal. The protections sought by the United
9    States will not impede the defendants’ ability to prepare a defense, but merely will
10   protect against the improper dissemination and use of the sensitive information.
11                          INTRODUCTION & RELIEF SOUGHT
12          The charges in this case allege, among other things, carjacking, brandishing of a
13   firearm during a crime of violence, kidnapping, assault with a dangerous weapon, and
14   murder. The United States has already produced or made available for inspection over
15   12,000 pages of discovery related to this case.
16          Defense Counsel has advised the United States that they are unable to adequately
17   prepare a defense without having a complete unredacted copy of the discovery. The
18   United States has relayed to defense counsel serious concerns regarding the safety of
19   alleged victims and potential witnesses if the defendants were to have access to an
20   unredacted copy of the discovery.
21          To protect the Protected Information and to provide full discovery disclosures to
22   the defendants as expeditiously as possible, the United States proposes that the following
23   restrictions be placed on that information:
24      1. Defense Counsel shall not share or provide any discovery items produced by the
25   United States in this case with anyone other than designated Defense Counsel, defense
26   investigators, retained expert witnesses, and support staff. Defense Counsel may permit
27   their respective defendants to view unredacted discovery items in the presence of Defense
28   Counsel, defense investigators, and support staff no sooner than two weeks prior to trial.

                                               -2-
                               Motion for Discovery Protective Order
      Case 1:19-cr-02032-SMJ     ECF No. 236     filed 11/06/20   PageID.2583 Page 3 of 5



1    Defense Counsel personally, or through Defense Counsel’s investigators and support
2    staff, may show unredacted discovery items to witnesses in regard to events about which
3    a witness may have personal knowledge. Defense Counsel and their investigators and
4    support staff shall not allow their respective defendants or witnesses to copy Protected
5    Information contained in the discovery.
6       2. The discovery and information therein may be used only in connection with the
7    litigation of this case and for no other purpose. The discovery is now and will forever
8    remain the property of the United States. At the conclusion of the case, Defense Counsel
9    will return the discovery to the United States or will certify that it has been shredded. If
10   the assigned Defense Counsel is relieved or substituted from the case, Defense Counsel
11   will return the discovery to the United States or certify that it has been shredded.
12      3. Defense Counsel shall store the discovery in a secure place and will use reasonable
13   care to ensure that it is not disclosed to third persons contrary to the Protective Order.
14      4. Defense Counsel shall be responsible for advising their respective defendants,
15   employees, witnesses, and other members of the defense team of the contents of the
16   Protective Order.
17      5. The Protective Order shall also apply to any new Defense Counsel that may later
18   become counsel of record in this case.
19                         ANALYSIS & MEMORANDUM OF LAW
20         A trial court “can and should, where appropriate, place a defendant and his counsel
21   under enforceable orders against unwarranted disclosure of the material which they may
22   be entitled to inspect.” Alderman v. United States, 394 U.S. 165, 185 (1969). In fact,
23   Federal Rule of Criminal Procedure 16(d)(1) permits a court to deny, restrict, or defer
24   pre-trial discovery when a party can demonstrate the need for these types of actions. Fed.
25   R. Crim. Proc. 16(d)(1); see also United States v. El-Mezain, 664 F.3d 467, 519 (5th Cir.
26   2011). The United States does not seek to delay, deny, or restrict the disclosure of
27   information required by the Federal Rules of Criminal Procedure. Instead, the United
28   States only seeks to facilitate discovery disclosure, while protecting against the improper

                                               -3-
                               Motion for Discovery Protective Order
      Case 1:19-cr-02032-SMJ     ECF No. 236     filed 11/06/20   PageID.2584 Page 4 of 5



1    disclosure or use of any Protected Information. The attached proposed Protective Order
2    would have no effect on defendants’ ability to prepare a defense and would properly
3    protect sensitive personal information and identifiers of alleged victims, potential
4    witnesses, and third parties.
5          “Discovery, whether civil or criminal, is essentially a private process because the
6    litigants and the courts assume that the sole purpose of discovery is to assist trial
7    preparation. That is why parties regularly agree, and courts often order, that discovery
8    information will remain private.” United States v. Anderson, 799 F.2d 1438, 1441 (11th
9    Cir. 1986). It is entirely appropriate for any protective order to strictly advise the parties
10   that the purpose of discovery is trial preparation and that sensitive information provided
11   pursuant to the order is to be used only for that purpose. See United States v. Salemme,
12   978 F. Supp. 386, 390 (D. Mass. 1997) (requiring government to make certain disclosures
13   and ordering that those disclosures be used “solely for the purpose of litigating matters in
14   this case”).
15                                      PROPOSED ORDER
16         The United States hereby seeks a hearing on the instant motion and proposed
17   protective order without oral argument. The United States has attached a proposed
18   protective order.
19         WHEREFORE the United States moves that this Court issue the proposed
20   Protective Order.
21   DATED: November 6, 2020                 Respectfully submitted,
                                             William D. Hyslop
22                                           United States Attorney
23                                     By: _/s/ Thomas J. Hanlon_______
                                           THOMAS J. HANLON
24                                         Assistant U.S. Attorney
25

26

27

28


                                                -4-
                                Motion for Discovery Protective Order
      Case 1:19-cr-02032-SMJ     ECF No. 236     filed 11/06/20   PageID.2585 Page 5 of 5



1          I hereby certify that on November 6, 2020, I electronically filed the foregoing with
2    the Clerk of the Court using the CM/ECF System which will send notification of such
3    filing to the following attorneys of record in this case.
4                                            _/s/ Thomas J. Hanlon_______
                                             THOMAS J. HANLON
5                                            Assistant U.S. Attorney
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -5-
                               Motion for Discovery Protective Order
